DETAILED ACTION

Amendment
Acknowledgement is made of Amendment filed 02-11-21.
Claims 1, 3, 6-7, 9-11, 13, 17 and 19 are amended.
Claims 7-11 and 13-20 are withdrawn.
Claims 4-5 and 12 are canceled.
Claims 21-23 are added.

Election/Restrictions
This application contains claims 7-11 and 13-20 drawn to an invention nonelected without traverse in the reply filed on 10-30-20.  A complete reply to the final rejection must include cancellation of nonelected claims or other appropriate action (37 CFR 1.144) See MPEP § 821.01.

Response to Arguments
Applicant's arguments with respect to claim 1 have been considered but are moot in view of the new ground(s) of rejection.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



Claim(s) 1-3 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Matsuda (US20090108282).
Re Claim 1, Matsuda show and disclose
A component carrier, comprising: 
a base structure (metal layer 2a and 2b, fig. 3) consisting of an electrically conductive material (metal, [0065]); 
an electronic component (5, fig. 3) arranged on the base structure; 
a surrounding structure (1, fig. 3) on the base structure, 
wherein the surrounding structure at least partially surrounds the electronic component laterally (fig. 3), 
wherein the surrounding structure comprises an electrically insulating structure (insulating, [0065]) which is formed as a layer structure on the base structure (fig. 3),
wherein the electrically insulating structure comprises a cavity (cavity, fig. 3), and 
wherein the electronic component is arranged in said cavity (fig. 3); and 
an electrically conductive layer (4a and 4b, fig. 3), 
wherein the electrically conductive layer at least partially covers the electrically insulating structure (fig. 3), and
wherein the electrically conductive layer at least partially covers the base structure below the electronic component (fig. 3), so that a part of the electrically 
Re Claim 2, Matsuda show and disclose
The component carrier according to claim 1, wherein the component carrier is a coreless component carrier (fig. 3).
Re Claim 3, Matsuda show and disclose
The component carrier according to claim 1, wherein the electrically conductive layer covers the sidewalls of the cavity (fig. 3).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Matsuda et al., in view of Kohno et al. (US20080297047).
Re Claim 6, Matsuda show and disclose
The component carrier according to claim 1, further comprising: a further electrically insulating structure (71 and 72, fig. 3) on top of the surrounding structure, wherein the further electrically insulating structure at least partially fills a gap between the electronic component and the surrounding structure (fig. 3), 
Matsuda does not disclose
the electronic component is mounted on and embedded in the metal layer.
Kohno teaches a device
the electronic component (10, fig. 1) is mounted on and embedded in the metal layer (2a and 2b, fig. 1).
Therefore, it would have been obvious to one having ordinary skill in the art to embed or partially embed the electronic component in the mounting metal layer as taught by Kohno in the electronic device of Matsuda, in order to reduce the thickness of the electronic device, and to increase the heat dissipating efficiency for the electronic device.
Re Claim 21, Matsuda show and disclose
The component carrier according to claim 6, wherein the further electrically insulating structure comprises prepreg material (resin substrate 1, [0110]).
Claims 22-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Matsuda et al. in view of Kohno et al., further in view of Matsuki (US20050001329).
Re Claim 22-23, Matsuda and Kohon disclose
The component carrier according to claim 6, 
Matsuda and Kohon do not disclose
wherein the component carrier further comprises a plurality of vias formed at least partially through the further electrically insulating layer structure, and 
Matsuki teaches a device wherein
the component carrier further comprises a plurality of vias (vias 105, fig. 1, and vias 11a, fig. 4) formed at least partially through the further electrically insulating layer structure (fig. 1 and 4), and wherein the plurality of vias form a redistribution structure (fig. 1 and 4); wherein at least a part of the plurality of vias (vias on component 5, fig. 4) is arranged directly on a main surface of the embedded electronic component (fig. 4).
Therefore, it would have been obvious to one having ordinary skill in the art to add connection vias in through the insulating resin layer to top surface of the electronic package as taught by Matsuki in the electronic device of Matsuda, in order to be able to increase connection choices from the top surface of the electronic device. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US-20170358462 US-20150295141 US-20060054352 US-20090039486 US-20090189270 US-20090294052 US-20130009190 US-20160336489  US-20170222094 US-20180166356 US-20120160549 US-20160211221 US-20160366766 US-8994168 US-9368697 US-10043726 US-8942004.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIAOLIANG CHEN whose telephone number is (571)272-9079.  The examiner can normally be reached on 9:00-5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Dole can be reached on 571-272-2229.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/XIAOLIANG CHEN/Primary Examiner, Art Unit 2848